Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendments dated 31 October 2020, the following has occurred: Claims 1, 4-5, 7, 9, 11, 15 and 20 have been amended; Claims 2-3, 8, 10 and 17-19 have been canceled.
Now claims 1, 4-7, 9, 11-15 and 20 are pending.

Claim Rejections - 35 USC § 112(a)
Claims 1, 4-7, 9, 11-15 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is rejected for lack of adequate written description.
Claim 1 is rejected for lack of adequate written description. The claims recite functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention. This is a new matter rejection.
Claim 1 recites “one or more cameras are configured to lock to a view while the intelligent code cart moves” and “upon receiving the one or more voice commands, matching, by 
The specification states at paragraph [0037], “The control unit 150 can adjust the positioning of the camera 170 to focus on the procedure. Thus, camera 170 can automatically position itself in the intended direction irrespective of the positioning of the intelligent code cart 100” and paragraph [0034], “The control unit 150 can analyze the verbal inputs using one or more known algorithms. The functioning of such algorithms/software is known to a skilled person for interpreting voice data”.
This is inadequate for a person of ordinary skill in the art at the time of the invention (or filing) to conclude that the Applicant had possession of the claimed locking of the camera and the matching of the voice command to a vocabulary.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-7, 9, 11-15 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method for assisting a response team in performing cardiopulmonary resuscitation (CPR). The limitations of:
[… obtaining …], first details of a patient […]; identifying, […], a standard protocol for performing the cardiopulmonary resuscitation; [… obtaining …], one or more voice commands; upon receiving the one or more voice commands, matching, […], the one or more voice commands with the vocabulary; upon matching, responding to the matched voiced commands: determining, […], a medicine to be administered to the patient; upon determining the medicine, [… obtaining …] a signal, […] upon withdrawal of the medicine from the respective drawer; [… obtaining …], a sequence of images, the sequence of images is of the response team performing the cardiopulmonary resuscitation; analyzing, […], the sequence of images to recognize actions and gestures of the response team; providing step by step instructions, […], to the response team, the step by step instructions based on the standard protocol for performing the cardiopulmonary resuscitation; observing, […], any error in following the standard protocol by the response team; and issuing alerts, […], to the response team, based on the error.
, as drafted, is a method, which under its broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting an intelligent code cart with a central storage section comprising a plurality of drawers with indicators and sensors, a control unit comprising a processor and memory, one or more cameras, a display, a speaker, a microphone and one or more input devices, the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” 
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a control unit comprising a processor and memory, one or more cameras, a display, a speaker, a microphone and one or more input devices, which implements the identified abstract idea. The a control unit comprising a processor and memory, one or more cameras, a display, a speaker, a microphone and one or more input devices are recited at a high-level of generality (i.e., general purpose computers with processors and memory, performing/ implementing generic computer functions see Applicant’s specification Figure 1, paragraphs [0030]-[0031], [0034]-[0037]), such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a control unit comprising a processor and memory, one or more cameras, a display, a speaker, a microphone and one or more input devices, to perform the noted steps amounts to no more than mere instructions to 
	Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an intelligent code cart with a central storage section comprising a plurality of drawers with indicators and sensors, one or more medical equipment, “receiving, by the intelligent code cart” and “triggering, by the intelligent code cart, an indicator of a respective drawer containing the medicine” were considered extra-solution activity and/or generally linking the abstract idea to particular technological environment. The intelligent code cart with a central storage section comprising a plurality of drawers with indicators and sensors has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described by Applicant’s specification paragraphs [0006]-[0008], and further evidenced by Arnold (2016/0313901): Figures 5-7; Potnoy (2017/0103170): paragraphs [0022]-[0024]; Sonneborn (6,655,545): Figures 1-2; intelligent code carts with a central storage section comprising a plurality of drawers with indicators and sensors are well-understood, routine, and conventional elements/functions. The one or more medical equipment has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Arnold (2016/0313901): Figures 5-7, paragraph [0033]; Sonneborn (6,655,545): Figures 1-2, claim 5; medical equipment in a medical code cart is well-understood, routine, and conventional. The “receiving, by the intelligent code cart” has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(i) “Receiving or 
Claims 4-7, 9, 11-15 and 20 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claims 7, 9, 15 further define the “receiving…” steps, however do not recite any additional elements, and therefore do not recite a practical application and/or significantly more.
Claims 4, 6, 12-13 further defines the analysis of data for performance of the abstract idea, however do not recite any additional elements, and therefore do not recite a practical application and/or significantly more.
Claims 5 and 14 recite the additional elements of displaying data, however the display of data is recited at a high level of generality (simply outputting instructions on a generic display for a user) and amounts to simply output of data, which is a form of extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of displaying data was considered extra-solution activity. 
Claim 11 recites the additional element “opening the respective drawer by the control unit”, however this opening is recited at a high level of generality (i.e., use of a motor to open a selected drawer; see Applicant’s specification paragraph [0032]) and amounts to generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “opening the respective drawer by the control unit” was considered generally linking the abstract idea to a particular technological environment. This has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Volek (2018/0256427): paragraphs [0081]-[0082]; Andreasson (2004/0046020): paragraph [0072]; opening of a drawer automatically is well-understood, routine, and conventional elements/functions. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.
Claim 20 recites additional elements of RFID sensors, however this hardware component is recited at a high-level of generality (i.e., generic hardware components; see Applicant’s specification paragraphs [0032]-[0035]), such that it amounts no more than mere instructions to apply the exception using generic hardware components. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of RFID sensors, to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, 9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2016/0313901 (hereafter “Arnold”), in view of U.S. Patent App. No. 2017/0273864 (hereafter “Kaufman”), in view of U.S. Patent No. 6,655,545 (hereafter “Sonneborn”), in view of U.S. Patent App. No. 2009/0205662 (hereafter “Kwok”), in view of U.S. Patent App. No. 2017/0344717 (hereafter “Houlihan”).

Regarding (Currently Amended) claim 1, Arnold teaches a method of assisting a response team in performing cardiopulmonary resuscitation, the response team comprising one methods which provide information, assists with materials management and team work, and facilitates communication to medical practitioners… assists, informs, and guides medical practitioners during clinical procedures”, paragraph [0028], “facilitates contemporaneous views by a medical team, such as a plurality of medical practitioners, and facilitates coordinating medical activities”. Also see, paragraph [0007]. The Examiner notes the medical cart can be used for resuscitation as scene in Figure 3 and paragraph [0051]), the method comprising:
--providing an intelligent code cart (Arnold: Figures 5-7, paragraphs [0019]-[0021], “FIG. 5 is a diagram illustrating a front view of an interactive medical system, comprising a transporting apparatus, such as a medical cart”. Also see, paragraph [0049]), the intelligent code cart comprising:
--a control unit comprising a processor and a memory (Arnold: Figure 1, paragraph [0026], “an interactive medical system 100, comprising a processor 102 operable by way of a set of executable instructions stored in a non-transitory memory device… the interactive medical system 100 comprises a processor 102, such as a central processor unit, an input device 104, a display device 106, a plurality of medical equipment 110, and a database 108”. The Examiner notes this reads on a control unit), […],
--a central storage section, the central storage section comprises a plurality of drawers, the plurality of drawers configured to contain medicines and medical equipment, the plurality of drawers coupled to the control unit (Arnold: Figures 5-7, paragraph [0033], “the processor 102 is operably connected to a plurality of medical equipment 110… a medication refrigerator configured to identify at least one of the available medication(s) stored therein, the location(s) thereof, the expiratory date(s) thereof, as well as preparation and administration at least one storage structure 312, such as at least one drawer, for accommodating a plurality of medical equipment 110”. Also see, paragraph [0051]),
--one or more medical equipment, the one or more medical equipment [… in …] the central storage section, the one or more medical equipment in electrical communication with the control unit (Arnold: Figures 1, 5-7, paragraph [0033], “the processor 102 is operably connected to a plurality of medical equipment 110”, paragraphs [0049]-[0051], “at least one storage structure 312, such as at least one drawer, for accommodating a plurality of medical equipment 110 (See FIG. 1)”), […],
--one or more cameras coupled to the central storage section, the one or more cameras operably coupled to the control unit (Arnold: Figures 1, 5-7, paragraph [0027], “a camera (not shown) configured to recognize gestures and is operatively connected to processor 102. Gestures include, but are not limited to, a head motion, a hand motion, a body motion and any combination thereof”. Also see, paragraph [0049]), […],
--a display mounted on top of the central storage section, the display coupled to the control unit (Arnold: Figures 1, 5-7, paragraph [0026], “at least one display device 106, whereby at least one integrated medical protocol 160 is providable to the at least one display device 106 based on the analyzed data… the interactive medical system 100 comprises a processor 102, such as a central processor unit, an input device 104, a display device 106, a plurality of medical equipment 110, and a database 108”. Also see, paragraph [0028]. The Examiner notes as seen in Figure 1, the display (Figure 1, element 106) is coupled to the control unit (Figure 1, element 102)), and 
the interactive medical system 100 comprises a processor 102, such as a central processor unit, an input device 104, a display device 106, a plurality of medical equipment 110, and a database 108”. The Examiner notes as seen in Figure 1, the input device (Figure 1, element 104) is coupled to the control unit (Figure 1, element 102));
--retrieving, by the intelligent code cart, first details of a patient from a patient record database (Arnold: paragraph [0009], “data received from the at least one database”, paragraph [0034], “the processor 102 is operably connected to the at least one patient record database. The at least one patient records database is also accessible”. Also see, paragraphs [0035]-[0036]. The data is received from a patient record database);
--identifying, by the intelligent code cart, a standard protocol for performing the cardiopulmonary resuscitation (Arnold: paragraph [0009], “determining at least one integrated medical protocol based on the analyzed data”, paragraphs [0030]-[0031], “the at least one database 108 further comprises information, such as data, a plurality of medical protocols 112. Each medical protocol 112 of the plurality of medical protocols 112 comprises a set of medical instructions for performing a medical procedure or treatment”, paragraph [0038], “identifying any potential issue concerning the selected medical protocol 112 in relation to the patient information”. The Examiner notes the medical cart can be used for resuscitation as seen in Figure 3 and paragraph [0051]); […];
--analyzing, by the intelligent code cart, […] images to recognize actions and gestures of the response team (Arnold: Figure 1, paragraph [0027], “a camera (not shown) configured to recognize gestures and is operatively connected to processor 102. Gestures include, but are not limited to, a head motion, a hand motion, a body motion and any combination thereof”);
--providing step by step instructions, by the intelligent code cart, to the response team, the step by step instructions based on the standard protocol for performing the cardiopulmonary resuscitation (Arnold: Figures 1, 5-7, paragraph [0026], “at least one display device 106, whereby at least one integrated medical protocol 160 is providable to the at least one display device 106 based on the analyzed data”, paragraphs [0030]-[0031], “Each medical protocol 112 of the plurality of medical protocols 112 comprises a set of medical instructions for performing a medical procedure or treatment”); […].
Arnold may not explicitly teach (underlined below for clarity):
--a speaker coupled to the control unit,
--a microphone coupled to the control unit,
--receiving, by the intelligent code cart, from the one or more cameras, a sequence of images, the sequence of images is of the response team performing the cardiopulmonary resuscitation;
--analyzing, by the intelligent code cart, the sequence of images to recognize actions and gestures of the response team;
--observing, by the intelligent code cart, any error in following the standard protocol by the response team; and issuing alerts, by the intelligent code cart, to the response team, based on the error.
Kaufman teaches a method for helping the management of work by teams of rescuers responding to a patient in need of CPR (cardio-pulmonary resuscitation) (Kaufman: Figures 1-3, paragraphs [0002], [0004]), in which
a speaker coupled to the control unit (Kaufman: paragraph [0007], “the system may then provide real-time feedback (e.g., audio, visual, haptic) to the rescuer”, paragraph [0014], “the real-time feedback can include at least one of an audio signal, a haptic signal, and a visual display”, paragraph [0130], “emit a sound through speaker 622”),
--a microphone coupled to the control unit (Kaufman: paragraph [0055], “a microphone by which a rescuer can communicate”),
--receiving, by the intelligent code cart, from the one or more cameras, a sequence of images, the sequence of images is of the response team performing the cardiopulmonary resuscitation (Kaufman: Figures 1-3, paragraphs [0006]-[0008], “cameras can be provided at any suitable location, such as on a patient, on rescuers, on vehicles driven by the rescuers and/or on equipment used by the rescuers… Cameras on vehicles and/or equipment can obtain a higher and broader view of a scene… and/or can be aimed toward the rescuers using signals from beacons worn by the rescuers or their medical equipment”, paragraph [0040], “a camera configured to capture images of a rescuer performing CPR treatment (e.g., chest compressions)”);
--analyzing, by the intelligent code cart, the sequence of images to recognize actions and gestures of the response team (Kaufman: Figures 1-3, paragraphs [0006]-[0008], “the camera(s) can be used to record images of a rescuer so that a processor may receive and analyze the images to determine the body position of the rescuer performing CPR”, paragraph [0040], “receive images of the rescuer and analyze the images to determine the body position of the rescuer while administering CPR treatment”, paragraph [0058], “receiving data form a particular camera senses motion or items indicative of a patient being treated… scan an area for items and motion indicative of rescue operations on a patient”. Also see, paragraph [0052]);
observing, by the intelligent code cart, any error in following the standard protocol by the response team; and issuing alerts, by the intelligent code cart, to the response team, based on the error (Kaufman: Figures 1-3, 10, paragraphs [0006]-[0008], “Based on the analyzed images, the system may then provide real-time feedback (e.g., audio, visual, haptic) to the rescuer to improve the manner in which CPR is provided, which may affect the outcome of CPR treatment”, paragraph [0040], “compare the body position of the rescuer to data representing a recommended template position. The processor(s) may further be configured to send a signal that results in real-time feedback being provided to the rescuer for improving the manner in which CPR is provided for the purpose of improving the overall outcome of the CPR treatment, based on the analyzed images as compared to the template position. Such feedback can be visual, audio and/or haptic in nature, provided by any suitable mechanism”, paragraphs [0062]-[0064], “it can be determined that rescuer's position is significantly different from standard CPR protocol. Such information can be identified from video taken by the patient-mounted camera 110 or by movement of the image in additional cameras or movement sense by sensor packs in the camera 110. A display of the defibrillator 112 can assist the rescuer to correct the position and align it according to the CPR protocol”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include using a camera to capture images, to analyze for rescuer motion in performing CPR to compare against a standard protocol to provide feedback to reduce errors found in rescuer motion as taught by Kaufman within the medical code cart using a camera and providing instructions to a user for performance of resuscitation as taught by Arnold with the motivation of “improve[ing] the manner in which CPR is provided, which may affect the outcome of CPR treatment” (Kaufman: paragraph [0007]).

--one or more medical equipment, the one or more medical equipment mounted to the central storage section,
--a plurality of indicators coupled to one or more of the plurality of drawers, the plurality of indicators configured to be triggered by the control unit,
--one or more sensors coupled to the one or more of the plurality of drawers, the one or more sensors configured to detect withdrawal of a medicine from a drawer, 
--determining, by the intelligent code cart, a medicine to be administered to the patient;
--upon determining the medicine, triggering, by the intelligent code cart, an indicator of a respective drawer containing the medicine;
--receiving a signal, by the intelligent code cart, from the one or more sensors upon withdrawal of the medicine from the respective drawer;
Sonneborn teaches a medical code cart for dispensing medicines and medical equipment to a patient in accordance with ALCS guidelines (Sonneborn: Column 3), in which
--one or more medical equipment, the one or more medical equipment mounted to the central storage section (Sonneborn: Figures 1-2, Column 5, lines 30-65, “Computer 175 also contains an electrocardiograph (EKG), a defibrillator, and interfaces to a pulse-oximeter sensor 142, and an automatic blood pressure monitor cuff 141”, Column 6, lines 10-15, “Each drawer 130 in cart 100”. The Examiner notes as seen in Figure 1, the computer containing the medical equipment is mounted onto the central storage section of the plurality of drawers),
--a plurality of indicators coupled to one or more of the plurality of drawers, the plurality of indicators configured to be triggered by the control unit (Sonneborn: Figure 1, element 156, Claim 8, “supply location indicator lamps on respective drawers connected to said computer, activate a corresponding supply location indicator lamp to alert said medical workers that a corresponding medical supply indicated by said selected algorithm is in a corresponding drawer”. Also see, -Column 3, lines 50-55, Column 6, lines 19-Column 7, line 40),
--one or more sensors coupled to the one or more of the plurality of drawers, the one or more sensors configured to detect withdrawal of a medicine from a drawer (Sonneborn: Figures 4A-B, 5A-B, Column 6, lines 19-25, “Additional sensors, discussed below, within each drawer detect the removal of the contents of a drawer”, Column 7, lines 36-40, “By communicating with sensors 400 or 500, computer 175 has the ability to check the removed medication or equipment against the ACLS or other algorithm for a particular code in progress”), 
--determining, by the intelligent code cart, a medicine to be administered to the patient (Sonneborn: Figure 11A, Column 3, lines 5-12, “a check system of medications and equipment prior to use, to act as a safety mechanism for appropriateness for use”, Column 9, lines 5-10, 50-60, “Identification of the code algorithm is determined either by the code team or by the programming in computer 175… algorithm offers two choices (block 657)… May give brief trial of medications based on arrythmia (block 658). A prompt, indicating such as "CARDIOVERSION OR CONSIDER BRETYLIUM 50 mg" will appear on screen 150, as shown in FIG. 11A”. The Examiner notes the code algorithms are determined by the cart and care determinations of medications to be administered to the patient);
--upon determining the medicine, triggering, by the intelligent code cart, an indicator of a respective drawer containing the medicine (Sonneborn: Figure 1, element 156, Claim 8, “supply location indicator lamps on respective drawers connected to said computer, wherein said activate a corresponding supply location indicator lamp to alert said medical workers that a corresponding medical supply indicated by said selected algorithm is in a corresponding drawer”. Also see, -Column 3, lines 50-55, Column 6, lines 19-Column 7, line 40);
--receiving a signal, by the intelligent code cart, from the one or more sensors upon withdrawal of the medicine from the respective drawer (Sonneborn: Figures 4A-B, 5A-B, Column 6, lines 19-25, “Additional sensors, discussed below, within each drawer detect the removal of the contents of a drawer”, Column 7, lines 36-40, “By communicating with sensors 400 or 500, computer 175 has the ability to check the removed medication or equipment against the ACLS or other algorithm for a particular code in progress”);
One of ordinary skill in the art before the effective filing date would have found it obvious to include receiving details of withdrawn medications via sensors and use of indicators as taught by Sonneborn with the code cart for providing medication and intervention feedback as taught by Arnold and Kaufman with the motivation of “to act as a safety mechanism for appropriateness for use” (Sonneborn: Column 3, lines 5-15).
Arnold, Kaufman and Sonneborn may not explicitly teach (underlined below for clarity): --the control unit configured with a vocabulary,
--receiving, by the intelligent code cart, one or more voice commands;
--upon receiving the one or more voice commands, matching, by the intelligent code cart, the one or more voice commands with the vocabulary; 
--upon matching, responding to the matched voiced commands; 
Kwok teaches a method of operating a medical device using voice commands (Kwok: Figure 3A, paragraph [0112]), in which
the control unit configured with a vocabulary (Kwok: paragraph [0035], “vocal commands programmed into the device”, paragraph [0056], “The controller or processor may include integrated chips, a memory and/or other instruction or data storage medium to implement the control methodology.”, paragraph [0113], “The device may be programmed to recognize certain vocal commands spoken by the patient, and upon matching the vocal commands to its programmed vocabulary of words will implement an associated control function of the device”),
--receiving, by the intelligent code cart, one or more voice commands (Kwok: paragraph [0032], “monitoring the patient for speech output”, paragraphs [0112]-[0113], “employ voice recognition technology… The device may be programmed to recognize certain vocal commands spoken”);
--upon receiving the one or more voice commands, matching, by the intelligent code cart, the one or more voice commands with the vocabulary (Kwok: paragraph [0035], “recognizing a match between the speech and a vocal command and controlling a function of the device associated with the vocal command”, paragraphs [0112]-[0113], “The device may be programmed to recognize certain vocal commands spoken by the patient, and upon matching the vocal commands to its programmed vocabulary of words will implement an associated control function of the device”); 
--upon matching, responding to the matched voiced commands (Kwok: paragraph [0035], “recognizing a match between the speech and a vocal command and controlling a function of the device associated with the vocal command”, paragraphs [0112]-[0113], “The device may be programmed to recognize certain vocal commands spoken by the patient, and upon matching the vocal commands to its programmed vocabulary of words will implement an associated control function of the device”. The Examiner notes controlling of the device is a response to the matched voice command); 
One of ordinary skill in the art before the effective filing date would have found it obvious to include using a vocabulary and voice recognition as taught by Kwok within the medical code cart for performing cardiopulmonary resuscitation as taught by Arnold, Kaufman and Sonneborn with the motivation of improving responders access to medical information and communication with the cart (Arnold: paragraphs [0002] and [0007]).
Arnold, Kaufman, Sonneborn and Kwok may not explicitly teach (underlined below for clarity):
--the one or more cameras are configured to lock to a view while the intelligent code cart moves,
Houlihan teaches a mobile telemedicine unit to be used to help a physician treat a patient (Houlihan: Figure 3, paragraph [0033]), in which
--the one or more cameras are configured to lock to a view while the intelligent code cart moves (Houlihan: paragraph [0037], “a camera 330 may also include a locking mechanism to secure its position during movement of the Unit 300, for example, to prevent its shaking and losing position should the Unit 300 need to be moved during its use”),
One of ordinary skill in the art before the effective filing date would have found it obvious to include locking a view of the camera as the cart moves as taught by Houlihan within the camera on the medical code cart for capturing images of the attendants as taught by Arnold, Kaufman, Sonneborn and Kwok with the motivation of “to prevent its shaking and losing position should the Unit 300 need to be moved during its use” (Houlihan: paragraph [0037]). 

Regarding (Currently Amended) claim 5, Arnold, Kaufman, Sonneborn, Kwok and Houlihan teaches the limitations of claim 1, and further teaches wherein the step of identifying a standard protocol further comprises steps of: displaying, by the intelligent code cart, to the response team, a list of standard protocols, the list of standard protocols based on the first patient details and observed signs of the patient (Arnold: Figures 2-3, paragraphs [0035]-[0036], “analyzing data received from at least one of the plurality of medical equipment 110 and the at least one display device 106 with data received from the at least one database 108… determining at least one integrated medical protocol 160 based on the analyzed data… a method 200 of providing at least one integrated medical protocol 160 by way of an interactive medical system 100… retrieving a list of medical practice areas 109 from database 108… rendering at least one icon 109a corresponding to the at least one medical practice area 109 on display device 106”, paragraph [0038], “identifying any potential issue concerning the selected medical protocol 112 in relation to the patient information”. Also see, paragraph [0044]); and
--receiving, by the intelligent code cart, a selection of the standard protocol from the list of the standard protocols (Arnold: Figures 2-3, paragraph [0036], “awaiting selection of a medical practice area from input 104”, paragraph [0044], “a touchscreen for facilitating entry of data (input) by the medical practitioner, wherein the processor 102 is configured to receive input, e.g., data or information, such as by touching at least one icon 109a corresponding to the at least one medical practice area 109”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 6, Arnold, Kaufman, Sonneborn, Kwok and Houlihan teaches the limitations of claim 1, and further teaches wherein the standard protocol is based on ACLS guidelines (Arnold: paragraph [0044], “rendering the display 30 comprises rendering at least one icon 109a corresponding to the at least one medical practice area 109 on display device 106… at least one medical practice area 109 comprising at least one of… Acute Cardiac Life Support (ACLS)”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 9, Arnold, Kaufman, Sonneborn, Kwok and Houlihan teaches the limitations of claim 1, and further teaches wherein the method further comprises a step of: receiving, by the intelligent code cart, an action of the administration of the medicine to the patient based on analysis of the sequence of images (Kaufman: Figures 1-3, paragraphs [0006]-[0008], “the camera(s) can be used to record images of a rescuer so that a processor may receive and analyze the images to determine the body position of the rescuer performing CPR”, paragraph [0049], “components can include chest compressions, ventilation, administration of drugs, and other provisions of care”, paragraph [0058], “receiving data form a particular camera senses motion or items indicative of a patient being treated… scan an area for items and motion indicative of rescue operations on a patient”; Sonneborn: Column 3, lines 50-65, “A button associated with each medication is pressed as the medication is given to the patient. This information is also entered into the record by the cart's computer.… All interventions, recommended or not or done by a physician's choice are recorded”); and
--corroborating the details of the withdrawal of the medicine to the action of the administration of the medicine (Sonneborn: Column 3, lines 50-65, “detect the removal of All interventions, recommended or not or done by a physician's choice are recorded”, Column 10, lines 50-65, “the emergency team withdrew the drug adenosine from its compartment in drawer 130… If, however, the adenosine is administered (block 670), the recorder will press button 155 and computer 175 will store this information for later printing of the record on paper 135”); and 
--determining, by the intelligent code cart, effect of the medicine (Sonneborn: Column 11, lines 25-35, “preserving information about the progress of the code, the record indicates the success of various medications and interventions with the particular patient”. The Examiner notes indication of success is a determination of the effect of the medicine).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 12, Arnold, Kaufman, Sonneborn, Kwok and Houlihan teaches the limitations of claim 1, and further teaches wherein the step of observing any error in following the standard protocol is based on comparison of the actions of the response team with the standard protocol (Kaufman: Figures 1-3, 10, paragraphs [0006]-[0008], “Based on the analyzed images, the system may then provide real-time feedback (e.g., audio, visual, haptic) to the rescuer to improve the manner in which CPR is provided, which may affect the outcome of CPR treatment”, paragraph [0040], “compare the body position of the rescuer to data representing a recommended template position. The processor(s) may further be configured to send a signal that results in real-time feedback being provided to the rescuer for improving the manner in which CPR is provided for the purpose of improving the overall outcome of the CPR treatment, based on the analyzed images as compared to the template position. Such it can be determined that rescuer's position is significantly different from standard CPR protocol. Such information can be identified from video taken by the patient-mounted camera 110 or by movement of the image in additional cameras or movement sense by sensor packs in the camera 110. A display of the defibrillator 112 can assist the rescuer to correct the position and align it according to the CPR protocol”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 13, Arnold, Kaufman, Sonneborn, Kwok and Houlihan teaches the limitations of claim 1, and further teaches wherein the plurality of images is a video and the method further comprise a step of storing the video in the memory of the control unit (Kaufman: paragraphs [0052]-[0053], “a camera using technology similar to that of the Kinect motion sensing input device provided by Microsoft Corporation can be employed… which allows for 3D video data to be captured… any suitable video imaging systems can be used”, paragraph [0060], “permit humans or software that are reviewing the captured video to "zoom in" +on particular items in the field of view of the camera”, paragraph [0074], “CPR data stored in the central server system 120”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 14, Arnold, Kaufman, Sonneborn, Kwok and Houlihan teaches the limitations of claim 1, and further teaches wherein the step by step instructions are displayed on the display and broadcasted through the speaker (Arnold: Figures 1, 5-7, paragraph [0026], “at least one display device 106, whereby at least one integrated medical protocol 160 is providable to the at least one display device 106 based on the analyzed data”, paragraphs [0030]-[0031], “Each medical protocol 112 of the plurality of medical protocols 112 comprises a set of medical instructions for performing a medical procedure or treatment”, Claim 7, “instruction via an audiovisual teaching aid”; Kaufman: paragraphs [0040], [0075]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 15, Arnold, Kaufman, Sonneborn, Kwok and Houlihan teaches the limitations of claim 1, and further teaches wherein the method further comprises a step of retrieving, by the control unit, data from the one or more medical equipment, the data related to a condition of the patient determined by the one or more medical equipment (Arnold: paragraph [0048], “receiving data (input), e.g., by the processor 102, from the plurality of medical equipment 110, as shown in block 208, the processor 102, implementing the integrated medical protocol 160, is adapted to expect and receive information from at least one of the plurality of medical equipment 110… establish pulse oximetry, cardiorespiratory, and oxygen analyzer monitoring, as a next procedure”; Kaufman: paragraph [0146]. The Examiner interprets the physiological data retrieved patient condition data).
The motivation to combine is the same as in claim 1, incorporated herein.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2016/0313901 (hereafter “Arnold”), U.S. Patent App. No. 2017/0273864 (hereafter “Kaufman”), U.S. Patent No. 6,655,545 (hereafter “Sonneborn”), U.S. Patent App. No. 2009/0205662 (hereafter “Kwok”) and U.S. Patent App. No. 2017/0344717 (hereafter “Houlihan”) as applied to claim 1 above, and further in view of U.S. Patent App. No. 2012/0323592 (hereafter “Bechtel”).

Regarding (Currently Amended) claim 4, Arnold, Kaufman, Sonneborn, Kwok and Houlihan teaches the limitations of claim 1, and further teaches [… obtaining …] weight of the patient (Arnold: paragraph [0009], [0033], [0051]; Kaufman: paragraph [0062], “measure the patient's chest size and/or other patient size information (e.g., height, weight, etc.)”), 
--the medicine is determined from the standard protocol (Arnold: paragraph [0009], “determining at least one integrated medical protocol based on the analyzed data”, paragraph [0033], “identify at least one of the available medication(s)”; Sonneborn: Figure 11A, Column 3, lines 5-12, “a check system of medications and equipment prior to use, to act as a safety mechanism for appropriateness for use”, Column 9, lines 5-10, 50-60, “Identification of the code algorithm is determined either by the code team or by the programming in computer 175… algorithm offers two choices (block 657)… May give brief trial of medications based on arrythmia (block 658). A prompt, indicating such as "CARDIOVERSION OR CONSIDER BRETYLIUM 50 mg" will appear on screen 150, as shown in FIG. 11A”. Also see, Sonneborn: Column 3, lines 24-26), and 
--the method further comprises a step of calculating, by the intelligent code cart, dose of the medicine based on the weight of the patient (Sonneborn: Column 3, lines 25-30, “The cart's computer contains a calculator function for computing dosage amounts of medications, based on the patient's weight”). 
Arnold, Kaufman, Sonneborn, Kwok and Houlihan may not explicitly teach (underlined below for clarity):
--wherein the first patient details comprises weight of the patient,
wherein the first patient details comprises weight of the patient (Bechtel: Figures 3, 7A, paragraph [0065], “access portions of the patient's personal health record… accesses the healthcare facility's records keeping system (i.e., the EMR 304)”, paragraph [0105], “patient information such as, for example, patient name, patient identifier, date of birth, actual weight and dosing weight, and allergies”. Also see, paragraph [0047]),
One of ordinary skill in the art before the effective filing date would have found it obvious to include including weight in patient information received from an EMR as taught by Bechtel with the use of patient information received from a patient database and use of weight information as taught by Arnold, Kaufman, Sonneborn, Kwok and Houlihan with the motivation of “improve the efficacy and safety of the medication-administration process” (Bechtel: paragraph [0151]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2016/0313901 (hereafter “Arnold”), U.S. Patent App. No. 2017/0273864 (hereafter “Kaufman”), U.S. Patent No. 6,655,545 (hereafter “Sonneborn”), U.S. Patent App. No. 2009/0205662 (hereafter “Kwok”) and U.S. Patent App. No. 2017/0344717 (hereafter “Houlihan”) as applied to claim 1 above, and further in view of U.S. Patent App. No. 2013/0046543 (hereafter “Kitchens”).

Regarding (Currently Amended) claim 7, Arnold, Kaufman, Sonneborn, Kwok and Houlihan teaches the limitations of claim 1, and further teaches wherein the method further comprises a step of updating, by the intelligent code cart, a […] record with details of interventions admitted to the patient (Sonneborn: Column 3, lines 40-45,  60-65, “A permanent record of progress through the code is maintained, indicating the withdrawal of items from the times at which interventions occur, and the resulting condition of the patient… All interventions, recommended or not or done by a physician's choice are recorded”).
Arnold, Kaufman, Sonneborn, Kwok and Houlihan may not explicitly teach (underlined below for clarity):
--wherein the method further comprises a step of updating, by the intelligent code cart, a patient record with details of interventions admitted to the patient.
Kitchens teaches wherein the method further comprises a step of updating, by the intelligent code cart, a patient record with details of interventions admitted to the patient (Kitchens: paragraph [0049], “procedure module 362 is generally configured to interface with the one or more electronic storage devices to read and/or access data corresponding to various medical procedures… interfaces with records module 354 to access data needed to populate a procedure template for a particular patient, to verify information received… and/or to update records with information received”. Also see, paragraph [0007], [0041], [0062]-[0064]).
One of ordinary skill in the art before the effective filing date would have found it obvious to include updating a patient’s medical record with details of the intervention as taught by Kitchens with the access of patient medical records and providing of feedback during providing of interventions as taught by Arnold, Kaufman, Sonneborn, Kwok and Houlihan with the motivation of “minimize human errors and improve patient safety [… by …] automatic recording interventions and updates in chronological order” (Kitchens: paragraph [0007]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2016/0313901 (hereafter “Arnold”) and U.S. Patent App. No. 2017/0273864 (hereafter  as applied to claim 1 above, and further in view of U.S. Patent App. No. 2018/0256427 (hereafter “Volek”).

Regarding (Currently Amended) claim 11, Arnold, Kaufman, Sonneborn, Kwok and Houlihan teaches the limitations of claim 1, but may not explicitly teach (underlined below for clarity): 
--wherein the method further comprises a step of opening the respective drawer by the control unit.
Volek teaches wherein the method further comprises a step of opening the respective drawer by the control unit (Volek: Figure 16, paragraph [0004], “The staff will enter a patient ID to access that patient's drawer, open that patient's drawer, and load the predetermined patient medication”, paragraphs [0081]-[0082], “a drawer 70 can be opened only by action of the cart processor 30… The open command is used to actuate or power one or more actuators 200 (generally a servo) associated with the drawer to be opened”. Also see, paragraph [0105]).
One of ordinary skill in the art before the effective filing date would have found it obvious to include opening a drawer of the cart using the processor as taught by Volek with the use of drawers of a cart to access medication as taught by Arnold, Kaufman, Sonneborn, Kwok and Houlihan with the motivation of “reduce distribution errors” in medication (Volek: paragraph [0002]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2016/0313901 (hereafter “Arnold”), U.S. Patent App. No. 2017/0273864 (hereafter “Kaufman”), U.S. Patent No. 6,655,545 (hereafter “Sonneborn”), U.S. Patent App. No. 2009/0205662 (hereafter “Kwok”) and U.S. Patent App. No. 2017/0344717 (hereafter “Houlihan”) as applied to claim 1 above, and further in view of U.S. Patent App. No. 2017/0103170 (hereafter “Potnoy”).

Regarding (Currently Amended) claim 20, Arnold, Kaufman, Sonneborn, Kwok and Houlihan teaches the limitations of claim 1, but may not explicitly teach (underlined below for clarity):
--wherein the one or more sensors are RFID sensors.
Potnoy teaches wherein the one or more sensors are RFID sensors (Potnoy: paragraph [0014], “radio-frequency identification (RFID) Bluetooth tracking to quickly identify and document administered medications, events and interventions that occur during the medical emergency”. Also see, paragraphs [0024], [0037]). 
One of ordinary skill in the art before the effective filing date would have found it obvious to include using RFID sensors as taught by Potnoy with the NFC based sensors of Arnold, Kaufman, Sonneborn, Kwok and Houlihan with the motivation of “reduce errors in identification and management of medications” (Potnoy: paragraph [0004]).

Response to Arguments
Applicant's arguments filed 31 October 2020 have been fully considered but they are not persuasive. Applicant's arguments will be addressed below in the order in which they appear in the response filed on 31 October 2020.

Rejections under 35 U.S.C. § 112
Regarding the rejections of claims 15 and 20, in view of the amendments to the claims the rejections have been removed.

Rejections under 35 U.S.C. § 101
Regarding the rejection of claims 1-15 and 17-20, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:

Applicant argues:
Claim 1 is directed to technical advancements in code carts for cardiopulmonary resuscitation. Claim 1 has been amended to further clarify the invention… The claimed invention does not recite a team following the instructions, but an intelligent code cart that through analysis of the images could interpret the actions of a team and alert/warn the team

The Examiner respectfully disagrees.
	It is respectfully submitted, the claimed invention under the broadest reasonable interpretation is directed to a method of organizing the actions of a response team in performing cardiopulmonary resuscitation (CPR), which is a method of organizing the actions/activity of the 
	The Examiner notes all of the additional elements of the claimed invention have been considered and they are not sufficient to provide a practical application and/or significantly more, as the hardware components are simply used to apply the abstract idea to a particular technological environment in combination with either extra-solution activity or linking to a particular technological environment by the other additional elements. 

Rejections under 35 U.S.C. § 103
Regarding the rejection of claims 1-15 and 17-20, the Examiner has considered the applicant’s arguments; however the arguments are not persuasive and/or moot in view of the new grounds of rejection. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:

Claim 1
Applicant argues:
Claim 1 has been amended to include the limitations… "the one or more cameras are configured to lock to a view while the intelligent code cart moves", "the control unit configured with a vocabulary", receiving, by the intelligent code cart, one or more voice commands; "upon receiving the one or more voice commands, matching, by the intelligent code cart, the one or more commands with the vocabulary", "upon matching, responding to the matched voice commands".

The Examiner respectfully disagrees.


Claims 5-7, 11-15, 20
Applicant argues:
As explained above for claim 1, Arnold and Kaufman do not disclose the limitations "the one or more cameras are configured to lock to a view while the intelligent code cart moves", "the control unit configured with a vocabulary", receiving, by the intelligent code cart, one or more voice commands; "upon receiving the one or more voice commands, matching, by the intelligent code cart, the one or more commands with the vocabulary", "upon matching, responding to the matched voice commands"

The Examiner respectfully disagrees.
	It is respectfully submitted, that independent claim 1 is NOT allowable for the reasons set forth above by the Examiner. As such, dependent claims 5-7, 11-15, 20 are NOT allowable, for substantially the same, or similar reasons set forth above.

Claim 4
Applicant argues:
Arnold is completely silent about retrieving the weight from the patient record that is retrieved from the patient database. Second, Kaufman discloses the measuring of the patient's chest size and/or other patient size information. The other information includes weight and no emphasis is given to the weight of the patient. Moreover, the weight is measured by a camera… Third, Martucci teaches prescription generation can include calculating the dose based on patient weight and/or height (from the ADT interface 310), the drug amount, diluent volume, concentration, and rate. The medicine claimed is not for prescription but is an emergency and a lifesaving medicine.

The Examiner respectfully disagrees.
	It is respectfully submitted, Applicant has amended claim 1 and claim 4 which has changed the scope of the claim, in particular the obtaining of weight information from a patient 
	Furthermore the amendments to claim 1, have introduced Sonneborn which teaches the calculation of dosage amounts using weight for CPR medication, and therefore the argument is moot in view of the new grounds of rejection.

Claim 9
Applicant argues:
First, the disclosure of Kaufman is directed towards assisting rescuers in performing cardiopulmonary resuscitation (CPR)… The disclosure only recites analyzing the body position of the rescuer giving the CPR… Second, Sonneborn discloses recording the wrongly administered medicine for the record

The Examiner respectfully disagrees.
	It is respectfully submitted, that the Examiner’s interpretation of Kaufman is the capture of images relating to all of the components of paragraph [0049] in the performance of CPR on the patient, including the administration of drugs which is described, nevertheless, arguendo, it would be obvious to substitute the use of the capture and image analysis to detect CPR as taught by Kaufman within the use of the button to record administration of a drug as taught by Sonneborn as the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Furthermore, Sonneborn at Column 3, lines 50-65 and Column 10, lines 50-65 is not limited to wrongly administered medications, Sonneborn teaches the capture of all of the medications that are withdrawn from the drawer and administered to the patient. Therefore Sonneborn teaches what is required under the broadest reasonable interpretation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW E LEE whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 8-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.E.L./Examiner, Art Unit 3626

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626